KLEINSCHMIDT, Judge,
specially concurring.
I concur but I think it is important to say that it is not our function to pass upon the wisdom of this statute. Indeed, factors like the severity of the offense, or other things that would foster disrespect for the law if parole is granted, may be perfectly rational reasons for denying parole. Compare, for example, the federal parole scheme, 18 U.S.C. § 4206(a)(1) and (2). It is clear beyond argument, however, that our legislature has imposed a single criterion to govern the parole decision.